Mr. Justice Waterman delivered the opinion of the court. This was an action for wages begun before a justice of the peace. There and upon appeal to the Circuit Court the plaintiff recovered a judgment for $77. Appellant contends that he employed appellee to work for one year, and that he broke the contract by leaving before the end of that term. The evidence tended to show that appellee was employed to work for one year, and that he was to be paid $2 per day, either daily or weekly; that he was paid at three different times, in all $2o; and that thereafter he left because he could not get his pay. An engagement to work for one year for $2 per day, payment to be made at the expiration of the term, is so unusual that it is not to be presumed. The small payments made in December, January and February, indicate that this was not the agreement. The engagement appears to have been broken by the failure of appellant to pay wages as promised. Complaint is made that appellee carried off formulas which belonged to appellant. No evidence showing the value of such formulas was offered. Appellant may, perhaps, in another action, recover these, but the carrying them away by appellee, under the evidence in this case does not constitute any ground of defense or for set-off. The judgment of the Circuit Court is affirmed.